                  Case 19-12122-KG              Doc 244       Filed 10/21/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

FOREVER 21, INC., et al.,1                                       Case No. 19-12122 (KG)

                           Debtors.                              (Jointly Administered)


                              NOTICE OF ENTRY OF APPEARANCE
                            AND DEMAND FOR NOTICES AND PAPERS

                  PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the

United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 9010(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Sullivan & Cromwell LLP

and Young Conaway Stargatt & Taylor, LLP, hereby enter their appearance as counsel to

Vornado Realty Trust and its landlord affiliates (“Vornado”) in the above-captioned cases, and

request, pursuant to Bankruptcy Rules 2002 and 9007 and section 1109(b) of the Bankruptcy

Code, that copies of all notices and pleadings in this case be given and served upon the

undersigned counsel as follows:

Brian D. Glueckstein, Esq.                                Pauline K. Morgan, Esq. (No. 3650)
David R. Zylberberg, Esq.                                 Sean T. Greecher, Esq. (No. 4484)
SULLIVAN & CROMWELL LLP                                   YOUNG CONAWAY STARGATT &
125 Broad Street                                          TAYLOR, LLP
New York, NY 10004                                        Rodney Square
Telephone: (212) 558-4000                                 1000 North King Street
Email: gluecksteinb@sullcrom.com                          Wilmington, DE 19801
       zylberbergd@sullcrom.com                           Telephone: (302) 571-6600
                                                          CM/ECF Noticing: bankfilings@ycst.com
                                                          Email: pmorgan@ycst.com
                                                                 sgreecher@ycst.com


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is: 3880 N. Mission Road, Los Angeles, California 90031.
               Case 19-12122-KG          Doc 244      Filed 10/21/19     Page 2 of 3



               PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

the notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading, or request, whether

formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

telegraph, telex, or otherwise filed or given with regard to the above-referenced case and the

proceedings therein.

               PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed or construed as (a) a

consent by Vornado to the jurisdiction of this Court or any other court with respect to proceedings, if

any, commenced in any case against or otherwise involving Vornado or (b) a waiver of any right of

Vornado (i) to have final orders in non-core matters entered only after de novo review by a district

judge; (ii) to trial by jury in any proceeding so triable herein or in any case, controversy, or

proceeding related hereto; (iii) to have the reference withdrawn by the United States District Court in

any matter subject to mandatory or discretionary withdrawal; or (iv) to other rights, claims, actions,

defenses, setoffs, or recoupments to which Vornado is or may be entitled under agreements, in law,

or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved hereby. This Notice of Appearance shall not be deemed to constitute consent to electronic




                                                  2
               Case 19-12122-KG        Doc 244        Filed 10/21/19   Page 3 of 3



service of any pleading or papers for which mailed or personal service is required under the

applicable Bankruptcy Rules or Federal Rules of Civil Procedure.

Date: October 21, 2019                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
Wilmington, Delaware
                                          /s/ Sean T. Greecher
                                          Pauline K. Morgan, Esq. (No. 3650)
                                          Sean T. Greecher, Esq. (No. 4484)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, DE 19801
                                          Telephone: (302) 571-6600

                                          -and-

                                          Brian D. Glueckstein, Esq.
                                          David R. Zylberberg, Esq.
                                          SULLIVAN & CROMWELL LLP
                                          125 Broad Street
                                          New York, NY 10004
                                          Telephone: (212) 558-4000


                                          Counsel to Vornado Realty Trust and its Landlord
                                          Affiliates




                                                  3
